Case 1:20-cr-00026-CFC Document 48 Filed 01/22/21 Page 1 of 1 PagelD #: 107

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

UNITED STATES OF AMERICA,

Plaintiff, :
v. : Case No. 20-CR-26-1 (CFC)

JAMES RICHARD SMITH, II,

Defendant.

 

ORDER

 

ol ~
AND NOW, this 22° day of Jaavaryy, , 2021, having
——_ 7
considered the Government’s Motion to Issue Covid-19 Specific Questionnaire to
Potential Jurors, and any opposition thereto,

IT IS HEREBY ORDERED that the Government’s Motion is GRANTED.

(Ly C—

HONORABLE'COLM F. G@*tNOLLY
UNITED STATES DISTRICT JUDGE
